NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL

                                         OF FLORIDA

                                         SECOND DISTRICT



EDWARD KNAPP, JR.,                       )
                                         )
             Appellant,                  )
                                         )
v.                                       )      Case No. 2D17-3644
                                         )
STATE OF FLORIDA,                        )
                                         )
             Appellee.                   )
                                         )

Opinion filed February 13, 2019.

Appeal from the Circuit Court for Polk
County; Wayne M. Durden, Judge.

Howard L. Dimmig, II, Public Defender,
and Cynthia J. Dodge, Assistant Public
Defender, Bartow, for Appellant.

Ashley Brooke Moody, Attorney General,
Tallahassee, for Appellee.




PER CURIAM.


             Affirmed.


CASANUEVA, BLACK, and BADALAMENTI, JJ., Concur.